                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    JOEL M. REINEBOLD,                          )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 3:18-CV-525 JD
                                                )
    INDIANA UNIVERSITY AT SOUTH                 )
    BEND, et al.,                               )
                                                )
          Defendants.


                                   OPINION AND ORDER

       Plaintiff Joel Reinebold originally brought this lawsuit under the Age Discrimination in

Employment Act and 42 U.S.C. § 1983 against Defendants Indiana University at South Bend

(“IUSB”), school athletic director Steve Bruce, and assistant athletic director Tom Norris.

Defendants have moved to dismiss Reinebold’s claims pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, on the grounds that sovereign immunity bars his action. [DE 8] For all

the reasons stated herein, the Court will grant Defendants’ motion only in part.

                                 FACTUAL ALLEGATIONS

       In 2017, Reinebold applied for a full-time position as IUSB’s baseball coach. His

background included more than thirty years of coaching experience, and his application came

with recommendations from nationally known figures in college and professional baseball.

Norris conducted the job search, during which “a number of applicants” were interviewed. [DE 1

¶ 10] Ultimately, Norris and Bruce selected an applicant who, at the time, was thirty-two years

old and had less experience and fewer qualifications than did Reinebold. According to

Reinebold, after this hiring, Norris “stated that although many people wanted to hire Reinebold,


                                                1
 
he wanted to hire someone younger.” Id. ¶ 15. Thus, Reinebold alleges that Bruce and Norris

passed him over based solely on his age.

                                             STANDARD

        In reviewing a motion to dismiss for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6), the Court construes the complaint in the

light most favorable to the plaintiff, accepts the factual allegations as true, and draws all

reasonable inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143,

1146 (7th Cir. 2010). A complaint must contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must

contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and raise a right to relief above the speculative

level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need

only be plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,

935 (7th Cir. 2012). Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a

motion to dismiss is “‘a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th

Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

                                            DISCUSSION

        In response to Defendants’ motion, Reinebold concedes all of his claims except for his §

1983 claims against Bruce and Norris in their individual capacities. [DE 12 at 2-3] Thus, his

conceded claims will be dismissed, leaving a single issue before the Court: whether sovereign




                                                   2
 
immunity (by way of the Eleventh Amendment) precludes suit against Bruce and Norris in their

individual capacities.1 For the following reasons, the Court concludes that it does not.

        Reinebold seeks to recover compensatory and punitive damages against Bruce and Norris

for their alleged wrongdoing; he does not seek injunctive or equitable relief. “[S]overeign

immunity ‘does not erect a barrier against suits to impose individual and personal liability.’”

Lewis v. Clarke, 137 S. Ct. 1285, 1291 (2017) (quoting Hafer v. Melo, 502 U.S. 21, 30-31

(1991)); see also Luder v. Endicott, 253 F.3d 1020, 1022-23 (7th Cir. 2001) (“The general rule is

that [individual capacity suits] are not barred by the amendment, because the plaintiff is seeking

damages from individuals rather than from the state treasury.”). Sovereign immunity will,

however, preclude “a suit nominally against state employees in their individual capacities that

demonstrably has the identical effect as a suit against the state.” Luder, 253 F.3d at 1023. Such

an action presents itself where “‘the judgment sought would expend itself on the public treasury

or domain, or interfere with the public administration, or if the effect of the judgment would be

to restrain the Government from acting, or to compel it to act.’” Id. (quoting Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 101 n.11 (1984)). Put simply, “sovereign immunity bars

individual-capacity claims for damages whenever ‘[t]he money will flow from the state treasury




                                                            
1
   Raised for the first time in their reply brief, Defendants also contend that the complaint fails to state a
plausible claim for relief against Norris because Reinebold “does not allege that Mr. Norris actually
participated in the hiring decision or that he intentionally deprived him of the job as baseball coach for a
discriminatory reason.” [DE 16 at 4] The Court will not consider this argument because “new arguments
may not be raised in reply.” Gre-Ter Enters., Inc. v. Mgmt. Recruiters Int’l, Inc., 329 F. Supp. 3d 667,
684 (S.D. Ind. 2018). And in any event, although two lines in Reinebold’s complaint attribute the hiring
decision to Bruce, the complaint clearly alleges that Norris conducted the job search, and that “Bruce and
Norris passed over Reinebold” because Norris “wanted to hire someone younger.” [DE 1 ¶¶ 13, 15, 17
(emphasis added)] These allegations sufficiently implicate Norris in the complained-of discrimination.


                                                      3
 
to the plaintiff[ ].’” Haynes v. Indiana Univ., 902 F.3d 724, 732 (7th Cir. 2018) (quoting Luder,

253 F.3d at 1024).2

        Defendants maintain that the judgment Reinebold pursues would “expend itself on the

public treasury” because he “seeks damages associated with his application for employment at a

state institution,” and therefore sovereign immunity should preclude his individual capacity

claims. [DE 9 at 6] In support, Defendants rely on Omosegbon v. Wells, in which a terminated

state university professor brought a § 1983 action against school officials for damages under his

employment contract. 335 F.3d 668 (7th Cir. 2003). Holding that the professor could not assert

his individual capacity claims, the court reasoned that “because he seeks backpay and other

forms of monetary compensation based on an employment contract … any resulting judgment

will be paid by the state rather than the individual defendants[.]” Id. at 673. Strengthening this

rationale was the fact that the individual defendants were not even parties to the employment

contract itself, and so they could not practically be expected to pay out-of-pocket for damages

arising from the professor’s contract with the state. See id.

        Defendants also compare this case to Haynes, where the Seventh Circuit determined that

sovereign immunity defeated plaintiff’s individual capacity claims against university

administrators at summary judgment. 902 F.3d at 732. “Most importantly,” the panel held,

plaintiff sought “monetary relief for an injury relating to his employment with Indiana

University.” Id. This, coupled again with the fact that the individual administrators were not

parties to the employment contract between plaintiff and the school, left the court with “no

reason to believe that they, rather than the University, would foot the bill for a resulting

judgment.” Id.; see also Harden v. Bd. of Trustees E. Illinois Univ., Case No. 12-CV-2199, 2013

                                                            
2
   Whether the state elects to indemnify its employees under these circumstances is irrelevant for sovereign
immunity purposes. Luder, 253 F.3d at 1023.

                                                     4
 
WL 6248500, at *9 (C.D. Ill. Dec. 2, 2013) (dismissing plaintiff’s individual capacity claims

against university employees where he sought monetary compensation based on his employment

contract with the school).

       The Seventh Circuit has acknowledged that applying Luder “can be a knotty and fact-

bound inquiry[.]” Haynes, 902 F.3d at 732. Given the early stage of litigation then, it comes as

no surprise that nothing indicates that a judgment in Reinebold’s favor would “flow from the

state treasury” instead of Bruce and/or Norris. Defendants point to no prospective employment

contract, salary, or list of benefits that might support an inference that Reinebold seeks to recover

funds that otherwise would be paid by the state. See Doe v. Purdue Univ., No. 4:18-CV-89, 2019

WL 1369348, at *3 (N.D. Ind. Mar. 25, 2019) (denying motion to dismiss § 1983 individual

capacity claims where plaintiffs “alleg[ed] constitutional violations by the individuals, not

violations of a contract to which the individuals were not parties.”).

       Relatedly, nothing in the complaint limits Reinebold’s claim for compensatory damages

to out-of-pocket losses. For example, he does not specify whether he seeks to recover the money

he would have earned as IUSB’s baseball coach. “Compensatory damages” as a concept includes

recovery for embarrassment, personal humiliation, impairment of reputation, mental anguish and

suffering, etc. Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 306 (1986). Even where a

plaintiff seeks compensatory damages associated with an employment contract, courts have

declined to dismiss on sovereign immunity grounds where the plaintiff also seeks to recover for

these less tangible items. See Tanner v. Bd. of Trustees of Univ. of Illinois, No. 3:17-CV-3039,

2018 WL 1161140, at *9 (C.D. Ill. Mar. 5, 2018) (denying motion to dismiss § 1983 individual

capacity claim because non-monetary compensatory damages did not stem from plaintiff’s

employment relationship with her employer, a university); El-Akrich v. Bd. of Trustees of Univ.



                                                 5
 
of Illinois, No. 3:17-CV-3041, 2018 WL 1075029, at *11 (C.D. Ill. Feb. 27, 2018) (same,

regarding a § 1981 individual capacity claim). Reinebold’s claim for compensatory damages,

albeit broad, does not exclude recovery for these injuries.

       Moreover, Reinebold seeks not only compensatory damages, but punitive damages

against Bruce and Norris as well. This detail further sets his case apart from Omosegbon,

Haynes, and Harden, yet goes unmentioned by Defendants in their briefing. Courts have allowed

individual capacity claims to proceed where a plaintiff seeks both punitive and compensatory

damages, because punitive damages “may be available from the Defendants sued in their

individual capacity but not from the state, which is immune to suit except for [injunctive relief

through the Ex Parte Young doctrine].” Doe, 2019 WL 1369348, at *3 (emphasis added); see

also Smith v. Wade, 461 U.S. 30, 35-36 (1983) (holding that individual officers may be liable for

punitive damages under § 1983); Bornick v. Sondalle, 179 F. Supp. 2d 941, 949 (E.D. Wis. 2001)

(“Punitive damages are indicative of an individual capacity claim.”).

       In sum, Defendants have not shown that a judgment against Bruce and/or Norris will

expend itself on the state’s treasury. Therefore, the Court will not dismiss Reinebold’s § 1983

individual capacity claims based on sovereign immunity at this juncture.

                                         CONCLUSION

       For all these reasons, the Court DENIES Defendants’ motion to dismiss [DE 8] as it

pertains to Reinebold’s § 1983 claims against Bruce and Norris in their individual capacities, but

GRANTS all other requested relief based on Reinebold’s concession, thereby dismissing his

remaining claims, with prejudice.




                                                 6
 
    SO ORDERED.

    ENTERED: April 25, 2019

                                     /s/ JON E. DEGUILIO
                              Judge
                              United States District Court




                                 7
 
